Case 1:18-cv-03260-PKC-JO Document 68 Filed 12/18/19 Page 1 of 3 PageID #: 794

       NEW YORK                                                                                                SHANGHAI
        LONDON                                                                                                  ATLANTA
      SINGAPORE                                                                                                BALTIMORE
     PHILADELPHIA                                 FIRM and AFFILIATE OFFICES                                  WILMINGTON
       CHICAGO                                                                                                    MIAMI
    WASHINGTON, DC                                                                                            BOCA RATON
    SAN FRANCISCO                                                                                             PITTSBURGH
                                                  STEVEN M. COWLEY
    SILICON VALLEY                                                                                              NEWARK
                                               DIRECT DIAL: +1 857 488 4261
       SAN DIEGO                                                                                               LAS VEGAS
                                             PERSONAL FAX: +1 857 401 3090
      LOS ANGELES                           E-MAIL: SMCowley@duanemorris.com                                  CHERRY HILL
        TAIWAN                                                                                                LAKE TAHOE
        BOSTON                                        www.duanemorris.com                                      MYANMAR
       HOUSTON                                                                                                    OMAN
        AUSTIN                                                                                          A GCC REPRESENTATIVE OFFICE
                                                                                                             OF DUANE MORRIS
         HANOI
    HO CHI MINH CITY
                                                                                                         ALLIANCES IN MEXICO
                                                                                                             AND SRI LANKA



December 18, 2019
VIA ECF
Honorable James Orenstein
United States District Court
Eastern District of New York
225 Cadman Plaza East, Chambers S1227
Brooklyn, New York 11201

            Re:        Michael Grecco Productions, Inc. v. Alamy Inc., 18-cv-3260-PKC-JO
Dear Judge Orenstein:
       I write on behalf of Plaintiff Michael Grecco Productions, Inc. (“Plaintiff”), pursuant to
Your Honor’s Individual Rule IV.A., to request an order requiring Defendant Alamy Inc. to
produce (1) documents identified on its privilege log; and (2) documents responsive to request for
production for which no privilege has been claimed or explanation for the lack of production
provided.1

Documents Identified on Alamy Inc.’s Privilege Log.                  It is well-established that
communications that otherwise would be protected by the attorney-client privilege or the attorney
work product privilege are not protected if they relate to client communications in furtherance of
contemplated or ongoing fraudulent conduct. In re Richard Roe, Inc., 68 F.3d 38, 40 (2d Cir.
1995) (citations omitted). The crime-fraud exception has been applied where the contemplated
fraud is to be perpetrated upon the court. See, e.g., JTR Enters. v. Columbian Emeralds, 697 F.
App’x 976, 988 (11th Cir. 2017) (affirming the district court’s order compelling disclosure of
attorney-client communications under the crime-fraud exception in connection with a fraud on the
court); United States v. Ruhbayan, 406 F.3d 292, 299 (4th Cir. 2005) (affirming order authorizing
presentation of attorney’s testimony and communications in a second trial where “the court's


1
  On December 9, 2019, counsel for the parties unsuccessfully conferred regarding Plaintiff’s
request for (1) production of documents identified on the privilege log and (2) communications
relating to the license agreements produced only at the end of phase one of discovery. Defendant’s
counsel represented they had to confer with their client regarding the second set of documents but
never responded further or supplemented the missing production.

D UANE M ORRIS LLP
100 HIGH STREET, SUITE 2400   BOSTON, MA 02110-1724                            PHONE: +1 857 488 4200    FAX: +1 857 488 4201
DM2\10780372.1
Case 1:18-cv-03260-PKC-JO Document 68 Filed 12/18/19 Page 2 of 3 PageID #: 795



Honorable James Orenstein
December 18, 2019
Page 2

finding that Ruhbayan had used his attorney to dupe the court and jury at the First Trial was not
clearly erroneous.”).

        The circumstances preceding Alamy Inc.’s begrudging production of a privilege log (after
forcing Plaintiff to pursue a motion to compel - ECF No. 63) indicate an effort to manipulate the
record evidence to align with its principal defense to the Plaintiff’s copyright infringement claims.
Specifically, Alamy Inc. argued in a motion to dismiss the original Complaint that “Alamy Inc.
does not upload images to Alamy's website” and further represented “it is clear from the Complaint
and website upon which the Complaint relies that the Complaint names the wrong defendant ….”
(ECF No. 26, pp. 7-8). That motion to dismiss was denied, but the Court instructed that Alamy,
Inc.’s ‘wrong defendant’ argument should be the sole focus of a preliminary phase of discovery,
to determine if the case could be resolved without addressing the full merits. See ECF No. 38.

        Alamy Inc.’s Initial Disclosures identified (among other documents): “Licensing
agreements between Alamy Ltd. or Alamy Inc. and third parties concerning the photography at
issue.” See Exh. 1, at §B1ii. In addition, Plaintiff requested and Alamy US agreed to produce the
following documents:

                All Documents concerning any license applicable to any of the Copyrighted
                 Works At Issue in which Alamy Ltd. or Alamy Inc. is a licensor;
                All Documents concerning the holding out, or offering, any of the Copyrighted
                 Works At Issue for a potential license, or other permission to use; and
                The Documents referenced in Sections B1i and B1ii of Alamy Inc.’s Initial
                 Disclosures.

See Exh. 2, Alamy Inc.’s Second Amended Objections And Responses To Plaintiff’s RFPs at
Nos. 18, 20 and 31.

        Alamy Inc. initially produced a document titled “Alamy License Agreement” (attached as
Exh. 3) containing the following language aligning completely with its ‘wrong defendant’ defense:
“The parties to this contract are Alamy and you. Alamy Limited, a corporation based in the United
Kingdom and the owner and operator of the alamy.com website (and related domains) and system,
has entered into agreements with Contributors to host and offer their Image(s)/Footage for
licensing. Alamy Limited authorises Alamy to carry out certain limited sales activities on its
behalf, including concluding a License with you.” Alamy Inc. expressly represented that the
License Agreement it produced corresponded with its identification of documents constituting
license agreements with “third parties concerning the photographs at issue.” See Exh. 1 at § B1ii
and Exh. 2 at No. 31 in its Initial Disclosures. But that was not true. Alamy Inc. did not initially
produce the version of the “Alamy License Agreement” on the website prior to service of the
Complaint containing materially different language on this point (Plaintiff learned of these real
license terms on its own): “Alamy has been appointed agent by written agreement with its
Contributors to grant this License on their behalf” (Exh. 4 at § 2), and defining “Alamy” as Alamy
Inc. (Exh. 4 at § 1). When confronted with this discrepancy, Alamy Inc. was forced to


DM2\10780372.1
Case 1:18-cv-03260-PKC-JO Document 68 Filed 12/18/19 Page 3 of 3 PageID #: 796



Honorable James Orenstein
December 18, 2019
Page 3

acknowledge that the version of the License Agreement it produced and held out as applicable to
licenses of the photographs at issue actually was created only after the Complaint was filed. It is
undisputed that the photographs at issue were removed and not licensed once the Complaint was
filed.

        When Plaintiff brought its concerns regarding the production of a modified document
prepared after the Complaint that was held out as something it was not (ECF No. 54), Alamy Inc.
argued that an innocent mistake was made, resulting from its not being aware of prior License
Agreements in Alamy Ltd.’s files but no longer on the alamy.com website. Id. at p. 3. During a
September 23, 2019 Status Conference, Alamy Inc.’s counsel suggested that she did not know
about the inapplicability of the document produced and existence of responsive documents that
were not produced until she reached out to Alamy Ltd. directly only as a result of instructions by
the Court to produce documents held by Alamy Ltd. Alamy Inc. then refused to voluntarily
provide a privilege log, but backed down from that position on the eve of the November 13 hearing
on Plaintiff’s motion to compel and produced the privilege log attached as Exh. 5. Alamy, Inc.’s
privilege log lists thirteen communications between the same counsel who represented she was not
aware of the earlier License Agreement and Alamy UK representatives concerning the preparation
of the modified License Agreement. It is Plaintiff’s position that these circumstances “demonstrate
that there is probable cause to believe that a fraud has been attempted or committed and that the
communications were in furtherance of thereof.” In re Richard Roe, 68 F.3d at 40. At a minimum,
Alamy, Inc.’s counsel’s purported lack of awareness of the modification of the applicable License
Agreement post-Complaint could not be true, raising significant questions about a potential intent
to deceive that merit an in camera review of the withheld documents in order to determine if the
exception applies.

Documents Relating To The Newly Produce License Agreements. When the modified License
Agreement was caught, Alamy Inc. produced three agreements and an affidavit explaining when
they were on the website (See Exh. 6). There are gaps in the License Agreements produced – no
License Agreement posted to the website between December 5, 2016-June 20, 2017 and March
22, 2018-May 22, 2018 has been produced - and no communications concerning the multiple
modifications were produced or logged as withheld. Those license terms and related
communications are responsive to Plaintiff’s requests (See Exh. 2 at Nos. 18 and 20) and the failure
to log any withheld documents itself waives any privilege claims. Defendant has failed to explain
this non-production despite a meet and confer in which defense counsel pledged to do so.
Accordingly, Plaintiff requests an order compelling production of those missing documents.

                                                     Respectfully,

                                                     /s/ Steven M. Cowley

SMC/mar
Enclosures




DM2\10780372.1
